The Honorable Wayne Dowd State Senator P.O. Box 2631 Texarkana, AR  75501
Dear Senator Dowd:
This is in response to your request for an opinion on the constitutionality and legality of a tax-incentive proposal of the Texarkana Chamber of Commerce to encourage manufacturing plants to locate within the boundaries of a school district.  Essentially, the proposal contemplates the school board's acceptance of the current taxable dollar amount of acquired property for a ten year period, at the end of which the plant would be assessed at fair market value.  This outcome would be effected by a "waiver" of the school board's rights to collect additional taxes.
It is my opinion that although the proposal seeks to further the laudable goal of attracting industry to the area, its implementation would be in violation of Arkansas Constitutional Art. 16, 5, which requires "equality and uniformity" in the imposition of any property tax burden within a taxing district. See, general, Hays v. Mo. Pacific Railroad Co., 159 Ark. 101,250 S.W. 879 (1923), wherein it was stated:
    The imposition of the burden of general taxation in disregard  of any rule of uniformity is always held unwarranted. The property owners of the school districts in question owe the State, county, and school districts the same duty, and are under the same obligations with every other property owner in the State, and no more.
159 Ark. at 107.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elana L. Cunningham.